Order entered December 15, 2020




                                     In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                               No. 05-20-00881-CV

 OHIO GRAVY BISCUIT, INC. AS TRUSTEE FOR THE WOODHAVEN
             DRIVE 1401 LAND TRUST, Appellant

                                      V.

NRZ PASS-THROUGH TRUST X, US BANK NATIONAL ASSOCIATION
                  AS TRUSTEE, Appellee

               On Appeal from the 401st Judicial District Court
                            Collin County, Texas
                   Trial Court Cause No. 401-04848-2019

                                    ORDER

      Before the Court is appellant’s December 14, 2020 unopposed motion for

leave to file late brief. We GRANT the motion and ORDER the brief be filed no

later than January 11, 2021.


                                           /s/   KEN MOLBERG
                                                 JUSTICE